Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
. 
DETAILED ACTION
	This Office Action is in response to the communication filed on 3/3/20.  Claims 1-20 are pending and have been examined.
	Claims 1-20 are rejected.

Drawings
	The drawings filed on 3/3/20 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/3/20, 6/24/20, 10/8/20, 3/11/21, 5/28/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-20 are directed to an abstract idea. Under Step 1, claims 1-20 are either apparatus, method or an article of manufacture, using claim 1 as an illustrative example, claim recites the following “identify, based on an analysis of a first subset of the data items and a first subset of the relationship metadata, operator behaviors that correlate with a defined production outcome over multiple production cycle, identify, based on a comparison of the operator behavior model data with a second subset of the data items and a second subset of the relationship metadata received subsequent to the first subset of the data items and the first subset of the relationship metadata, a deviation of a current operator behavior from the operator behaviors defined by the operator behavior model data”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “identify one or more attributes associated with one or more components associated with the computing device in response to receiving the request; determine whether the computing device is associated with an existing profile based on the one or more attributes” is a mental process. As described in the specification [0093]-[0097] of the published document US20200201301 encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitation “a device interface component configured to receive, from industrial devices and systems at one or more industrial facilities, data files that are formatted according to different file formats” represents mere data gathering that is necessary for use of the recited judicial exception (the data is used in the identifying and determining). Thus “a device interface component configured to receive, from industrial devices and systems at one or more industrial facilities, data files that are formatted according to different file formats” is insignificant extrasolution activity, see MPEP 2106.05(g), “a device interface component configured to receive, from industrial devices and systems at one or more industrial facilities, data files that are formatted according to different file formats” does not integrate the invention into a practical application because it represents mere data gathering. The “metadata generation component configured to generate relationship metadata identifying correlations between data items contained in the data files” and “generate operator behavior model data that records the operator behaviors” do not 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the analysis component, the memory and the processor are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  As analyzed in the previous step, the limitation “device interface component configured to receive, from industrial devices and systems at one or more industrial facilities, data files that are formatted according to different file formats” ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. The “metadata generation component configured to generate relationship metadata identifying correlations between data items contained in the data files” and “generate operator behavior model data that records the operator behaviors” represent mere data manipulation that is not a 
Asenjo et al. (US20140337429) discloses appending metadata to raw data and generate data that records behaviors.
Asenjo et al. (US20140335480) discloses tagging metadata to collected industrial data and generate data that records behaviors.
Asenjo et al. (US2014033700) discloses tagging metadata to collected industrial data and generate data that records behaviors.
Asenjo et al. (US20140336785) discloses tagging metadata to collected industrial data and generate data that records behaviors.
The limitation “store the data items in association with the relationship metadata” represents storing data that is necessary for use of the recited judicial exception. Storing data is well-understood, routine and conventional because the courts have identified storing data to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II).
 The “presentation component configured to, in response to identification of the deviation, send a dashboard interface to a client device, the dashboard interface rendering a notification of the deviation” limitation amounts no more than just “applying” the abstract idea. Some references that discuss “displaying a notification based on identification” such as:
Asenjo et al. (US20140337429) discloses appending metadata to raw data and generate data that records behaviors.

Asenjo et al. (US2014033700) discloses displaying a notification based on identification of performances.
Asenjo et al. (US20140336785) discloses displaying a notification based on identification of performances.
Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claim 10 is a method claim corresponds to the system claim 1, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
Claim 18 is a CRM claim with 112(F) interpretation corresponds to the system claim 1, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either. 
	Dependent claims 2-9, 11-17 and 19-20 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-5, 7, 9-14, 16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of USPAT10620612. Although the 
Claims of the instant application
Claims of USPAT10620612
1. A system, comprising: a processor that executes executable components stored on a memory, the executable components comprising: a device interface component configured to receive, from industrial devices and systems at one or more industrial facilities, data files that are formatted according to different file formats; a metadata generation component configured to generate relationship metadata identifying correlations between data items contained in the data files and to store the data items in association with the relationship metadata; an analysis component configured to identify, based on an analysis of a first subset of the data items and a first subset of the relationship metadata, operator behaviors that correlate with a defined production 
7. The system of claim 1, wherein the defined production outcome is at least one of production of parts that satisfy a quality criterion, production of at least a specified minimum number of parts, 
ranges of performance metrics of the industrial devices and systems that correlate with a defined production outcome over multiple production cycles, wherein the performance metrics are at least one of machine or speed setpoints, control loop tuning parameters, machine mode settings, or sequences of manual control panel actuations, and the defined production outcome is at least one of production of parts that satisfy a quality criterion, production of at least a specified minimum number of parts, machine downtime durations that are less than a specified maximum duration, or energy consumption that is less than a specified maximum energy consumption, generate performance model data that records the ranges of the performance metrics, and identify a performance issue associated with one or more of the industrial devices and systems based on a comparison of 
4. The system of claim 1, wherein the analysis component is further configured to identify, based on another analysis of a third subset of the data items and a third subset of the relationship metadata, operator behaviors that correlate with a defined production outcome over multiple production cycles, generate operator behavior model data that records the operator behaviors, and identify, based 

16. The method of claim 10, wherein the defined production outcome is at least one of production of parts that satisfy a quality criterion, production of at least a specified minimum number of parts, machine downtime durations that are less than a specified maximum duration, or energy consumption that is less than a specified maximum energy consumption.
ranges of performance metrics of the industrial devices and systems that correlate with a defined production outcome over multiple production cycles, wherein the performance metrics are at least one of machine or speed setpoints, control loop tuning parameters, machine mode settings, or sequences of manual control panel actuations, and the defined production outcome is at least one of production of parts that satisfy a quality criterion, production of at least a specified minimum number of parts, machine downtime durations that are less than a specified maximum duration, or energy 
14. The method of claim 11, wherein the analysis is a first analysis, and the method further comprises: identifying, by 


  20. The non-transitory computer-readable medium of claim 19, wherein the analysis is a first analysis, and the operations further comprise: identifying, based on a second analysis of a third subset of the data items and a third subset of the relationship metadata, operator behaviors that correlate with a defined production outcome over multiple production cycles; recording the operator behaviors as operator behavior model data; comparing the operator behavior model data with a fourth subset of the data items and a fourth subset of the relationship metadata received 






The difference in the claims 1, 2, 7, 10, 11, 16, 18 and 19 of the instant application and the dependent claims 4, 14 and 20 of USPAT10620612 is that the claims 1, 7, 10, 12, 16 and 18 of the instant application recites less limitation than the dependent claims 4, 14 and 20 of USPAT10620612, for example, the claims 1, 7, 10, 16 and 18 of the instant application does not recite “the planned outages are determined to satisfy a defined criterion associated with an effect on system operation of the power grid system “ and “maintaining a log record of the set of tasks, the instructions, and task completion times associated with the set of tasks” that are recited in the dependent claims 4, 14 and 20 of USPAT10620612. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
The difference in claim 3 of instant application and claim 4 of copending USPAT10620612 is that claim 3 of instant application further recite “the operator behaviors is a timing of the manual control panel interaction”. However, Asenjo’480 (US 20140335480) in an analogous art discloses the operator behaviors is a timing of the manual control panel interaction (Asenjo’480, see [0053]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Asenjo’480 into the teaching of USPAT10620612. The modification would be obvious 
Claim 12 is a method claim corresponding to the system claim 3, it is therefore rejected under similar reasons set forth in the rejections of claim 3.
Claim 19 is a computer readable medium claim corresponding to the system claim 3, it is therefore rejected under similar reasons set forth in the rejections of claim 3.
The difference in claim 4 of instant application and claim 4 of copending USPAT10620612 is that claim 4 of instant application further recite the analysis component is configured to generate multiple different sets of operator behavior model data corresponding to respective different contextual conditions. However, Asenjo’480 (US 20140335480) in an analogous art discloses the analysis component is configured to generate multiple different sets of operator behavior model data corresponding to respective different contextual conditions (Asenjo’480, see [0081]-[0082] and [0111]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Asenjo’480 into the teaching of USPAT10620612. The modification would be obvious because one of the ordinary skill in the art would want to train users to more efficiently interact with an industrial automation system to achieve improved system performance by comparing operator action to a threshold and notifying the operator the evaluation of his/her actions (Asenjo’480, see abstract and [0101]).

Claim 20 is a computer readable medium claim corresponding to the system claim 4, it is therefore rejected under similar reasons set forth in the rejections of claim 4.
The difference in claim 5 of instant application and claim 4 of copending USPAT10620612 is that claim 5 of instant application further recite the different contextual conditions comprise different types of parts being produced by the industrial devices and systems. However, Asenjo’480 (US 20140335480) in an analogous art discloses the different contextual conditions comprise different types of parts being produced by the industrial devices and systems (Asenjo’480, see [0111] and [0116]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Asenjo’480 into the teaching of USPAT10620612. The modification would be obvious because one of the ordinary skill in the art would want to train users to more efficiently interact with an industrial automation system to achieve improved system performance by comparing operator action to a threshold and notifying the operator the evaluation of his/her actions (Asenjo’480, see abstract and [0101]).
Claim 14 is a method claim corresponding to the system claim 5, it is therefore rejected under similar reasons set forth in the rejections of claim 5.
The difference in claim 9 of instant application and claim 4 of copending USPAT10620612 is that claim 9 of instant application further recite the data files comprises maintenance schedule data. However, Asenjo’480 (US 20140335480) in an 

Claim Objections
Claim 5 is objected to because of the following informalities:  “different types of parts being by the industrial devices and systems” on lines 2-3 should be “different types of parts being produced by the industrial devices and systems”.  Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are a device interface component, a metadata generation component, a presentation component in claim 1, an analysis component in claims 1, 4 and 8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140337429 to Asenjo et al. (hereinafter “Asenjo429”), in view of US20140335480 to Asenjo et al. (hereinafter “Asenjo’480”).

As per claim 1, Asenjo’429 substantially discloses a system (Asenjo’429, see Fig. 1-Fig. 3), comprising: a processor that executes the executable components stored on a memory (Asenjo’429, see [0052] and [0055]), the executable components comprising: a device interface component configured to receive, from industrial devices and systems at one or more industrial facilities, data files that are formatted according to different file formats (Asenjo’429, see Fig. 2-Fig 3, [0063] for receiving raw data from industrial devices and systems, see [0007] and [0060] for the raw data may be formatted in different formats); a metadata generation component configured to generate relationship metadata identifying correlations between data items contained in the data files and to store the data items in association with the relationship metadata (Asenjo’429, see [0063] for generating contextual metadata and see [0095] for a grouping component that is configured to segregate and store data into groups of configuration-specific data according to contextual data), an analysis component configured to identify, based on an analysis of a first subset of the data items and a first subset of the relationship metadata, data that correlate with a defined production outcome (Asenjo’429, see [0095] for identifying ranges of performance metrics based 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Asenjo’480 into the system of Asenjo’429. The modification would be obvious because one of the ordinary skill in the art would want to train users to more efficiently interact with an industrial automation system to achieve improved system performance by comparing operator action to a threshold and notifying the operator the evaluation of his/her actions (Asenjo’480, see abstract and [0101]).

Claim 10 is a method claim corresponding to the system claim 1, it is therefore rejected under similar reasons set forth in the rejections of claim 1.

Claim 18 is a computer readable medium claim corresponding to the system claim 1, it is therefore rejected under similar reasons set forth in the rejections of claim 1.


Claim 11 is a method claim corresponding to the system claim 2, it is therefore rejected under similar reasons set forth in the rejections of claim 2.

As per claim 3, the rejection of claim 1 is incorporated, Asenjo’480 further discloses the operator behaviors is a timing of the manual control panel interaction (Asenjo’480, see [0053]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Asenjo’480 into the system of Asenjo’429. The modification would be obvious because one of the ordinary skill in the art would want to train users to more efficiently interact with an industrial automation system to achieve improved system performance by 

Claim 12 is a method claim corresponding to the system claim 3, it is therefore rejected under similar reasons set forth in the rejections of claim 3.

Claim 19 is a computer readable medium claim corresponding to the system claim 3, it is therefore rejected under similar reasons set forth in the rejections of claim 3.

As per claim 4, the rejection of claim 1 is incorporated, Asenjo’480 further discloses the analysis component is configured to generate multiple different sets of operator behavior model data corresponding to respective different contextual conditions (Asenjo’480, see [0081]-[0082] and [0111]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Asenjo’480 into the system of Asenjo’429. The modification would be obvious because one of the ordinary skill in the art would want to train users to more efficiently interact with an industrial automation system to achieve improved system performance by comparing operator action to a threshold and notifying the operator the evaluation of his/her actions (Asenjo’480, see abstract and [0101]).



Claim 20 is a computer readable medium claim corresponding to the system claim 4, it is therefore rejected under similar reasons set forth in the rejections of claim 4.

As per claim 5, the rejection of claim 4 is incorporated, Asenjo’480 further discloses the different contextual conditions comprise different types of parts being produced by the industrial devices and systems (Asenjo’480, see [0111] and [0116]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Asenjo’480 into the system of Asenjo’429. The modification would be obvious because one of the ordinary skill in the art would want to train users to more efficiently interact with an industrial automation system to achieve improved system performance by comparing operator action to a threshold and notifying the operator the evaluation of his/her actions (Asenjo’480, see abstract and [0101]).

Claim 14 is a method claim corresponding to the system claim 5, it is therefore rejected under similar reasons set forth in the rejections of claim 5.



Claim 16 is a method claim corresponding to the system claim 7, it is therefore rejected under similar reasons set forth in the rejections of claim 7.

As per claim 9, the rejection of claim1 is incorporated, Asenjo’480 further discloses the data files comprises maintenance schedule data (Asenjo’480, see [0053]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Asenjo’480 into the system of Asenjo’429. The modification would be obvious because one of the ordinary skill in the art would want to train users to more efficiently interact with an industrial automation system to achieve improved system performance by comparing operator action to a threshold and notifying the operator the evaluation of his/her actions (Asenjo’480, see abstract and [0101]).

Allowable Subject Matter
Claims 6, 8, 15 and 17 would be allowable if the 101 rejection set forth in this Office action is overcome and to include all of the limitations of the base claim and any intervening claims.

Conclusion

	US20200151479 to Cordell et al. discloses a method and/or system is able to provide driver fingerprint via metadata extraction managed by a driver rating ("DR") model trained by a machine learning center ("MLC") coupled to a cloud based network ("CBN"). In one embodiment, a DR system includes a set of outward facing cameras, a set of inward facing cameras, and a vehicle onboard computer ("VOC"). The set of outward facing cameras mounted on a vehicle is used to collect external images representing a surrounding environment in which the vehicle operates. The set of inward facing cameras mounted in the vehicle is used to collect internal images including operator body expression representing at least operator's attention. The VOC is configured to determine the identity of operator and current operating style in response to the collected internal images, the collected external images, and historical stored data.
	US10459832 to Branson et al. discloses techniques for tracking operators of a distributed computing environment (e.g., a streams processing environment) using metadata. During execution of a distributed application of the computing environment, a tracker tool monitors a plurality of operators of the distributed application. Each of the operators stores one or more specified metadata values associated with the operator. For each operator, the tracker tool retrieves the one or more specified metadata values associated with the operator. Upon determining that one of the one or more specified metadata values do not comply with a corresponding expected metadata value, the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/